UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 24, 2009 Precision Aerospace Components, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 000-30185 20-4763096 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2200 Arthur Kill Road Staten Island, NY 10309-1202 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (718) 356-1500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01 Entry Into a Material Definitive Agreement Entry into an Agreement to Exchange certain of the Company’s Securities. On December 24, 2009, the investors in the Company’s July 20, 2006 Securities Purchase Agreement agreed to exchange certain of their warrants which could have acquired an aggregate 4,399,728 shares of the Company’s common stock at their exercise prices into 849,149 shares of the Company’s Series A Preferred Stock which is convertible into 1,319,579 shares of the Company’s Common Stock.The exchange is at the rate of one A Warrant (which could have purchased a share of the Company’s common stock at $0.677 per share) and one B Warrant (which could have purchased a share of the Company’s common stock at $1.157 per share), collectively, for 0.386 shares of the Company’s Series A Convertible Preferred stock (the “Preferred Shares”).Each
